Name: Commission Regulation (EEC) No 1423/92 of 27 May 1992 fixing the minimum purchase price for lemons delivered for processing and the amount of the financial compensation after processing of such lemons for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  civil law;  food technology
 Date Published: nan

 29. 5. 92 Official Journal of the European Communities No L 148/21 COMMISSION REGULATION (EEC) No 1423/92 of 27 May 1992 fixing the minimum purchase price for lemons delivered for processing and the amount of the financial compensation after processing of such lemons for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 1 . For the 1992/93 marketing year, the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 is hereby fixed as follows : (ECU/100 kg net)Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 1 99/90 (2), and in particular Article 3 thereof, Spain Portugal Other Member States 11,61 11,76 14,71 2. The minimum price shall be fixed for goods ex-producers' packing stations. Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed at 105 % of the average with ­ drawal price, calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 11 56/92 (4), from the 1991 /92 marketing year ; whereas the minimum prices for Spain and Portugal are fixed at 105 % of the average withdrawal price ; Article 2 For the 1992/93 marketing year, the financial compensa ­ tion referred to in Article 2 of Regulation (EEC) No 1035/77 is hereby fixed as follows : (ECU/100 kg net) Whereas, in accordance with Article 2 of Regulation (EEC) No 1035/77, the financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of that Regulation and the prices applying to the raw material in producer third countries : Spain Portugal Other Member States 6,67 6,82 9,77 Whereas the provisions applicable where a product harvested in Spain or Portugal is processed in another Member State should be specified owing to the varying amounts fixed for those Member States ; Article 3 The minimum price and the financial compensation applicable shall be those in force in the Member State in which the product was harvested. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 4 This Regulation shall enter into force the third day following its publication in the Official Journal of the European Communities. It is to be applied from 1 June 1992. (') OJ No L 125, 19 . 5. 1977, p. 3. V) OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 118, 20 . 5. 1972, p. 1 . b) OJ No L 122, 7 . 5. 1992, p. 3 . No L 148/22 Official Journal of the European Communities 29. 5 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission